                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


LAMONTE MCINTYRE, et al.,                   )
                                            )
       Plaintiffs,                          )
                                            )
v.                                          )       Case No. 2:18-cv-02545-KHV-KGG
                                            )
UNIFIED GOVERNMENT OF                       )
WYANDOTTE COUNTY AND                        )
KANSAS CITY, KS, et al.,                    )
                                            )
       Defendants.                          )
                                            )

     PLAINTIFFS’ MOTION TO COMPEL PRODUCTION OF DOCUMENTS AND
              ANSWERS FROM DEFENDANT ROGER GOLUBSKI

       Pursuant to Fed. R. Civ. P. 37(a)(2)(B) and D. Kan. Rule 37.1 and 37.2, Plaintiffs Lamonte

McIntyre and Rose McIntyre (“Plaintiffs”), by and through their counsel, respectfully move the

Court for an Order compelling Defendant Roger Golubski (“Defendant”) to produce or allow for

the inspection and copying of certain documents responsive to Plaintiffs’ Third Requests for

Production of Documents and Things to All Defendants, and to produce substantive answers or

documents in response to Plaintiffs’ Second Set of Interrogatories to Defendant Golubski, both of

which were served upon Defendant on February 18, 2021.

       In support of this motion, Plaintiffs simultaneously file a Memorandum in Support, in

which Plaintiffs certify compliance with Fed. R. Civ. P. 37(a)(2)(B) and D. Kan. Rule 37.2.
Dated: September 13, 2021   Respectfully submitted,

                            LATHROP GPM LLP

                            By: /s/ Alana McMullin
                                Michael J. Abrams #15407
                                Alexander T. Brown #78891
                                Alana McMullin #78948
                                2345 Grand Boulevard, Suite 2200
                                Kansas City, MO 64108
                                (816) 292-2000
                                (816) 292-2001 Facsimile
                                michael.abrams@lathropgpm.com


                                   Cheryl A. Pilate #14601
                                   Lindsay Runnels #78822
                                   Morgan Pilate, LLC
                                   926 Cherry Street
                                   Kansas City, MO 64106
                                   Telephone: (816) 471-6694
                                   Facsimile: (816) 472-3516
                                   cpilate@morganpilate.com

                                   Barry Scheck (admitted pro hac vice)
                                   Emma Freudenberger (admitted pro hac vice)
                                   Yasmin Dagne (admitted pro hac vice)
                                   Neufeld Scheck & Brustin, LLP
                                   99 Hudson Street, Eighth Floor
                                   New York, NY 10013
                                   Telephone: (212) 965-9081
                                   Facsimile: (212) 965-9084
                                   emma@nsbcivilrights.com

                                   Attorneys for Plaintiffs




                               2
                                CERTIFICATE OF SERVICE

        The undersigned certifies that on the 13th day of September, 2021, the foregoing was
electronically filed with the clerk of the court using the CM/ECF system which will provide notice
and service to all counsel of record.

                                             /s/ Alana McMullin
                                             An Attorney for Plaintiffs




                                                3
